


110 HR 4660 IH: Detainee Interrogation Recording Act

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4660
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Holt (for
			 himself, Mrs. Tauscher,
			 Ms. Schakowsky,
			 Mr. McGovern,
			 Mr. Cohen, and
			 Mr. Farr) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require the videotaping of strategic interrogations
		  and certain other interactions between detainees and members of the Armed
		  Forces, intelligence operatives, and contractors, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Detainee Interrogation Recording Act
			 of 2007.
		2.Requirement for
			 videotaping recordings of strategic interrogations and other pertinent
			 interactions among detainees or prisoners in the custody of or under the
			 effective control of the United States and members of the Armed Forces,
			 intelligence operatives of the United States, and contractors of the United
			 States
			(a)In
			 generalIn accordance with the Geneva Conventions of 1949, the
			 International Covenant on Civil and Political Rights, the Convention Against
			 Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment, and
			 prohibitions against any cruel, unusual, and inhuman treatment or punishment
			 under the Fifth, Eighth, and Fourteenth Amendments to the Constitution of the
			 United States, the President shall take such actions as are necessary to ensure
			 the videotaping of each strategic interrogation or other pertinent interaction
			 between—
				(1)an individual who
			 is a detainee or prisoner in the custody or under the effective control of the
			 United States pursuant to a strategic interrogation, or other pertinent
			 interaction, for the purpose of gathering intelligence; and
				(2)any member of the
			 Armed Forces, intelligence operative of the United States, or contractor of the
			 United States.
				(b)ApplicabilityThe
			 requirement under subsection (a) shall apply with respect to any strategic
			 interrogation of an individual referred to in subsection (a)(1) that takes
			 place on or after the earlier of—
				(1)the day on which
			 the individual is confined in a facility owned, operated, or controlled, in
			 whole or in part, by the United States, or any of its representatives,
			 agencies, or agents; or
				(2)7
			 days after the day on which the individual is taken into custody by the United
			 States or any of its representatives, agencies, or agents.
				(c)Classification
			 of informationTo protect United States national security and the
			 privacy of detainees or prisoners held by the United States, the President
			 shall provide for the appropriate classification of video tapes or recordings
			 made pursuant to subsection (a). Such videotapes or recordings shall be made
			 available, under seal if appropriate, to both prosecution and defense attorneys
			 to the extent they are material to any military or civilian criminal
			 proceeding.
			(d)Strategic
			 interrogation definedFor purposes of this section, the term
			 strategic interrogation means an interrogation of a detainee or
			 prisoner at—
				(1)a
			 corps or theater-level detention facility, as defined in the Army Field Manual
			 on Human Intelligence Collector Operations (FM 2–22.3, September 2006);
			 or
				(2)a
			 detention facility outside of the area of operations where the detainee or
			 prisoner was initially captured, including—
					(A)a detention
			 facility owned, operated, borrowed, or leased by the United States Government;
			 and
					(B)a detention
			 facility of a foreign government at which United States Government personnel,
			 including contractors, are permitted to conduct interrogations by the foreign
			 government in question.
					(e)ExclusionNothing
			 in this Act shall be construed as requiring members of the Armed Forces engaged
			 in direct tactical combat operations to videotape prisoners or detainees in
			 their custody during such combat operations.
			(f)Access to
			 prisoners and detainees of the United States To ensure independent monitoring
			 and transparent investigationsConsistent with the obligations of
			 the United States under international law, including treaties and related
			 protocols to which the United States is a party, the President shall take such
			 actions as are necessary to ensure that representatives of the International
			 Federation of the International Committee of the Red Cross and the Red Crescent
			 are granted access to detainees or prisoners in the custody or under the
			 effective control of the Armed Forces.
			(g)Guidelines for
			 videotape recordings
				(1)Development of
			 guidelinesThe Judge Advocates General (as defined in section
			 801(1) of title 10, United States Code, (Article 1 of the Uniform Code of
			 Military Justice)) shall jointly develop uniform guidelines designed to ensure
			 that the videotaping required under subsection (a) is sufficiently expansive to
			 prevent any abuse of detainees and prisoners referred to in subsection (a)(1)
			 and any violation of law binding on the United States, including the treaties
			 referred to in subsection (a). For purposes of this Act, the Army Judge
			 Advocate General shall serve as the executive agent and coordinating authority
			 for the development of the aforementioned guidelines.
				(2)Submittal to
			 congressNot later than 30 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to Congress a report
			 containing the guidelines developed under paragraph (1).
				
